Order entered March 26, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01405-CV

                      GWENDOLYN (DILWORTH) BYARS, Appellant

                                               V.

                              OTHO D. DILWORTH III, Appellee

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                            Trial Court Cause No. CC-14-04374-D

                                           ORDER
       We GRANT appellant’s March 24, 2015 motion to extend time to file amended brief and

ORDER the brief be filed no later than April 27, 2015. Appellant is cautioned again that failure

to file an amended brief may result in dismissal of the appeal without further notice. See TEX. R.

APP. P. 38.8(a)(1), 42.3(b),(c).




                                                      /s/   CRAIG STODDART
                                                            JUSTICE